Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
                                                      Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10.353.785.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
In regard to claims 1, 13, 18
A system/method for addressing failures in electronic display 
A plurality of electronic display assembles, each comprising an electronic display, one or more components for operating the electronic display electronically connected to 
A network operations center in electronic communication with each of the plurality of electronic display assembles, wherein the network operation center is located remote from the plurality of electronic display assemblies
Control devices are electrically connected to a power supply
Electronic display are configured to remove the power supplied, wait a predetermined amount of time, and resume applying power to the electronic display.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 18, 2, 20, 6, 7, 8, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mendelow United States Patent 8,601,252 hereinafter M.
In regard to claims 1, 13, 18

In regard to claims 2, 20
M discloses he system of claim 1 wherein:



In regard to claim 6
M discloses the system of claim 1 wherein:
the one or more components comprise a video player. (Figure 1; Information Handling System)
In regard to claim 7
M discloses the system of claim 1 wherein: each of the control devices are configured to periodically generate and transmit signals to the network operations center regarding operational status of the one or more components. (Column 4; Lines 1-5)
In regard to claim 8
M discloses the system of claim 7 wherein:
each of the control devices are configured to generate and store a downtime event if any of the one or more components of a respective electronic display assembly are determined to be nonoperational; and each of the control devices are configured to transmit downtime events to the network operations center. (Column 4; Lines1-10)
In regard to claim 9
M discloses the system of claim 1 wherein:
each of the control devices are configured to determine that the one or more
components are improperly operating where said one or more components are not communicating. (Figure 2; Item 206 and 208)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over M United States Patent 8,601,252 hereinafter M in View of Knaus United States Patent 7,949,893 hereinafter K.
In regard to claim 10
M discloses the system of claim 2 
M does not disclose each of the electronic display assemblies comprises a system control board, a first video player, and a second video player; the system control board for each electronic display assembly is configured to designate one of the first and second video players as primary and the other video player as secondary; the system control board for each electronic display assembly is configured to drive the electronic display using the primary video player; and the system control board for each electronic 
K teaches each of the electronic display assemblies comprises a system control board, a first video player, and a second video player; the system control board for each electronic display assembly is configured to designate one of the first and second video players as primary and the other video player as secondary; the system control board for each electronic display assembly is configured to drive the electronic display using the primary video player; and the system control board for each electronic display assembly is configured to switch to the secondary video player if the primary video player is not communicating. (Figure 2) (Column 13; Lines 10-15, 60-65)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate each of the electronic display assemblies comprises a system control board, a first video player, and a second video player; the system control board for each electronic display assembly is configured to designate one of the first and second video players as primary and the other video player as secondary; the system control board for each electronic display assembly is configured to drive the electronic display using the primary video player; and the system control board for each electronic display assembly is configured to switch to the secondary video player if the primary video player is not communicating of K into the System of M.
A person of ordinary skill in the art would have been motivated to apply each of the electronic display assemblies comprises a system control board, a first video player, and a second video player; the system control board for each electronic display assembly is configured to designate one of the first and second video players as 
In regard to claim 11
K discloses the system of claim 10 wherein:
the system control board for each electronic display assembly is configured to
switch to the secondary video player for the respective display assembly only if the primary video player for the respective display assembly is not operating after removing power supplied to the primary video player, waiting a predetermined amount of time, and resuming the application of power to the primary video player. (Column 12; Lines 40-46)
In regard to claim 12





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,17 are rejected under 35 U.S.C. 103 as being unpatentable over M United States Patent 8,601,252 hereinafter M in View of Knaus United States Patent 7,949,893 hereinafter K.
In regard to claims 14, 17
M discloses the system of claim 2 
M does not discloses the method of claim 13 further comprising the steps of: notifying the network operations center of a downtime event upon determination that one or more of the electronic display assemblies is not operating properly.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate notifying the network operations center of a downtime event upon determination that one or more of the electronic display assemblies is not operating properly of K into the System of M.
A person of ordinary skill in the art would have been motivated to apply notifying the network operations center of a downtime event upon determination that one or more of the electronic display assemblies is not operating properly because such a VIF failover scheme mitigates access downtime, improves reliability and provides a substantially seamless failover approach, which is important given the significance of storage system management to organizations and/or ongoing business concerns.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner